Citation Nr: 1754509	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1986 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In his July 2013 VA Form 9 substantive appeal, the Veteran requested a hearing by videoconference before the Board.  A hearing was scheduled for October 2015, but the Veteran did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See C.F.R. § 20.704 (d), (e) (2017).

The Veteran initially claimed entitlement to service connection for depression, but treatment records suggest additional psychiatric diagnoses.  Thus, the Board has characterized the claim to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has sleep apnea and an acquired psychiatric disability that are secondary to his service-connected disabilities.  

Regarding the Veteran's claim for sleep apnea, in his November 2012 claim the Veteran asserted that his sleep apnea was secondary to his service-connected fractured nose, which was caused by a December 1986 car accident during service.  On January 2013 VA examination, obstructive sleep apnea was diagnosed based on review of a March 2009 sleep study, but the examiner opined that it was less likely than not that the residuals of the facial trauma the Veteran suffered in service caused or permanently aggravated his obstructive sleep apnea.  The examiner reasoned that there was no evidence or documentation that suggests his facial injuries caused by the 1986 car accident, including his service-connected fractured nose and fractured mandible, has "contributed to his sleep obstruction condition."  The examiner also noted that "the Veteran is obese and that contributes to a certain extent to his sleep obstructive apnea."  However in his April 2013 notice of disagreement, the Veteran asserted that his obesity was due to his inability to exercise because of his service-connected back condition.  

Accordingly, a new VA opinion is necessary to thoroughly addresses all theories of entitlement, to include whether obesity could qualify as an "intermediate step" between the Veteran's service-connected disabilities and the sleep apnea; that is whether the Veteran could establish Entitlement to service connection for sleep apnea if his service-connected disabilities, including his back, caused obesity due to lack of exercise, which caused the sleep apnea.  

Regarding the Veteran's claim for an acquired psychiatric condition, the January 2013 VA examiner opined that the Veteran's depression was not caused or aggravated by the Veteran's service-connected conditions because he did not received any mental health treatment until 1999 (13 years following his in-service injury) and he attributed his symptoms to his unemployment, financial stress, parenting stress, and lack of life accomplishment, but he made "no mention of his service-connected conditions in the context of his mental health condition."  The opinion, however addresses the wrong standard for aggravation here.  The examiner opined that the Veteran's depression was not "aggravated beyond its natural progression;" however, the appropriate standard in the context of 38 C.F.R. § 3.310(b) is "any increase" in disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Additionally, the Board notes that the Veteran's VA treatment records reflect that the Veteran has a current diagnosis of anxiety disorder, not otherwise specified.  Thus, a new examination is needed.  There is a diagnosis of anxiety disorder also; thus, the examination should also address all psychiatric disabilities diagnosed. 

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159. See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for any psychiatric or sleep complaints since February 2017.  After securing the necessary releases, take all appropriate action to obtain these records.

2. After the completion of the above, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's sleep apnea.

Is it at least as likely as not that the Veteran's sleep apnea (i) was incurred in service or (ii) is caused or aggravated by any Veteran's service-connected disability (fractured nose, fractured mandible, compression fractures T7, T8, and T9 and fracture L1 vertebral body, pedicle and spinous process with burst fracture L4, scars of face and neck, and chronic sinusitis)?  

The examiner should specifically address the following:  (1) whether the Veteran's service-connected disabilities, including his back disability, caused the Veteran to become obese (through lack of exercise); (2) if so, whether the obesity as a result of the service-connected disabilities was a substantial factor in causing sleep apnea; and (3) whether the sleep apnea would not have occurred but for obesity caused by the service-connected disabilities.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.  

3. The AOJ should also schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disabilities.  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

(a) Identify all psychiatric disorders diagnosed since November 2012. 
 
(b) For any psychiatric disability diagnosed during the period of the claim, to include depressive and anxiety disorders, is it at least as likely as not related to the Veteran's active duty service?  

(d) For any psychiatric disability diagnosed, is it at least as likely as not caused or aggravated by any service-connected disability (fractured nose, fractured mandible, compression fractures T7, T8, and T9 and fracture L1 vertebral body, pedicle and spinous process with burst fracture L4, scars of face and neck, and chronic sinusitis)?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner should specifically consider and discuss as necessary an October 2012 VA mental health treatment note which noted that the Veteran "appears to meet criteria for a major depressive disorder, complicated by bereavement (mother 1999), severe back injury from a motor vehicle accident in the service, and a history of blindness."

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

4. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




